--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



                MANDATE AGREEMENT    

 
 
 
entered into by and between
 

1)  
CA IB Corporate Finance Beratungs Ges.m.b.H. ("CA IB")

acting for Bank Austria Creditanstalt AG ("BA-CA") by virtue of a general
mandate,


and



2)  
Century Casinos Inc., (the “Company”)

Colorado Springs, Colorado






PREAMBLE


This Agreement shall govern, in principle, the legal relationship between the
parties in connection with the proposed listing on the Vienna Stock Exchange
(“VSE”) and placement of Austrian Depositary Certificates (“ADCs”) representing
shares of the Company by way of a public offering in Austria and international
private placements. The placement volume shall be approx. EUR 40 million, in
addition, the possibility of providing for an over-allotment option of 10% to
15% of the placement volume will be investigated (the “Transaction"). However,
the placement volume and the over-allotment option, together, shall not exceed
the equivalent of USD 50 million. The parties envisage the placement to be
executed in autumn 2005 based on the consolidated financial statements of the
Company as of June 30, 2005. The final terms of the Transaction will be agreed
among the parties in an underwriting agreement (the "Underwriting Agreement"),
having regard to prevailing market conditions.


Given appropriate market conditions and provided the due diligence review
produces satisfying results, an SAS 72 comfort letter is issued by the Company’s
auditors and a 10 b5 legal opinion is issued by Company’s counsel in a form and
substance satisfactory for CA IB, and the prospectus to be drafted in accordance
with the EU Regulation nr. 809/2004 (the “Prospectus”) has been approved by the
Austrian Financial Authority (“FMA”), it is proposed to carry out the
Transaction as soon as practicable thereafter.


The Company mandates CA IB and its affiliates (collectively "CA IB") as Sole
Bookrunner and Lead-Manager of the Transaction. It is agreed that no other bank
will be involved in the Transaction.


The features and terms of the placement of shares and the underwriting
commitment by CA IB will be governed by the Underwriting Agreement. The
provisions set forth in this Mandate Agreement shall
 

a)  
not constitute a binding obligation of CA IB or another member of the Bank
Austria/HVB group to carry out the Transaction, execute the Underwriting
Agreement in connection with the Transaction or underwrite or subscribe to the
securities,

 

b)  
not constitute a responsibility of CA IB or any other member of the Bank
Austria/HVB Group for any act or omission of any of the Company's other
advisors, and

 

c)  
shall not limit the future terms of the Underwriting Agreement; it is, however,
understood that the Underwriting Agreement will not provide for commissions
exceeding the amounts specified in section V of this Mandate Agreement or
contain any provisions, in particular representations and warranties, which
would be unusual for equity offerings in Austria or internationally.





-1-

--------------------------------------------------------------------------------





  I.  
RESPONSIBILITIES/DUTIES OF CA IB



 In connection with preparing and consummating the Transaction, CA IB will in
particular:



a)  
review and assess, in cooperation with the Company’s US-counsel Faegre & Benson
LLP, Dorda, Brugger, Jordis as the transaction counsel as well as Shearman &
Sterling as the CA IB’s counsel, the Company's legal relations, operations,
assets and liabilities, financial condition and results of operation as well as
its business prospects on the basis of information provided by the Company
itself or on its behalf;




b)  
coordinate between the Company and the relevant advisors (attorneys, auditors,
public relations consultants) which may be necessary for the purpose of the due
diligence and the execution of the Transaction;




c)  
participate in the preparation of an offering circular in accordance with
Regulation nr. 809/2004 (Prospectus Directive) (the “Prospectus”) for which the
Company is responsible, which has to be approved by FMA prior to application for
listing on VSE;




d)  
support the Company and its advisors, in drawing up all necessary documents,
agreements and contracts in connection with the Transaction;




e)  
advise the Company on other areas, if any, to be agreed upon, which are
necessary in connection with the Transaction;




f)  
coordinate with FMA the process of approving the Prospectus, with VSE the
admission process and with Oesterreichische Kontrollbank (“OeKB”) the structure
for establishing and implementing the ADCs with the necessary deposits in the
United States and act as the listing agent for the Company;
 

g)  
advise the Company on reasonable marketing measures and draft the roadshow
presentation in cooperation with the Company;




h)  
advise the Company on and procure on their behalf the necessary notices and
publications prescribed by law;




i)  
prepare and carry out as the Sole Bookrunner and Lead Manager the placement of
the ADCs in Austria and internationally;




j)  
coordinate with the Company on a current basis all activities in connection with
the preparation and consummation of the Transaction and inform the Company on
any development which may materially affect the Transaction;




k)  
during the bookbuilding procedure and within the scope of statutory and
regulatory provisions keep the Company posted of developments in demand, the
composition of investors, and price sensitivities;




l)  
fix an optimal offer price in cooperation with the Company after the
bookbuilding procedure and carry out the allotment, it being well understood
that the Transaction will be marketed as an “at market bookbuilt offering”;




m)  
issue a written undertaking to VSE that it will act as market maker
(“Specialist”) for the Company’s ADCs.



-2-

--------------------------------------------------------------------------------


The Company agrees that CA IB’s consulting activities shall be limited only to
the Transaction hereunder and may not be used for any other purpose or be
applied as assessment basis in any other context. CA IB will not provide any
consulting services which are usually provided to the Company (e.g. for legal
matters, accounting and tax issues) by other advisors or regarding US-related
matters in connection with the Transaction, and does not accept responsibility
for such consulting services. In addition, the Company undertakes not to agree
on any liability waiver relating to audit, tax, legal, regulatory, insurance and
other issues in connection with the Transaction in the mandate agreements with
their advisors, except with the written consent of CA IB.




II. RESPONSIBILITIES/DUTIES OF THE COMPANY


In the course of preparing the Transaction the Company will make available any
information, document and proof which may be necessary to prepare the
documentation (e.g. the Prospectus), the due diligence review, the issuance of
the SAS 72 comfort letter and the 10b5 legal opinion.


In addition, CA IB may directly approach the management of the Company and of
its affiliates as well as employees (after adequate advance notice to the CEOs
of the Company of CA IB’s intent to do so) and advisors (in particular
attorneys, auditors) to obtain the information it considers necessary.
 
CA IB may rely on the accuracy, correctness and completeness of such information
provided by the Company or originating from public sources, unless such
documents are evidently false or incomplete. CA IB is not obliged to review the
accuracy, correctness or completeness of such information and is not liable
towards the Company for the use of such information.


The Company undertakes to comply with all US -, Austrian - and other applicable
securities laws in connection with the Transaction and to establish appropriate
clearing facilities in order to effect the settlement of the Transaction as well
as trading on VSE.


In addition, the Company undertakes to fulfill any obligations which may be
necessary for the admission to listing and trading in the prime market segment
on the Vienna Stock Exchange as well as ongoing reporting obligations according
to Austrian law as well as US law.




III. PUBLICATIONS


The Company declares not to publish, whether itself or through third parties,
any information or notice in connection with the proposed Transaction or any
material information about the Company's course of business, unless CA IB
approves the disclosure of information in a particular case or unless it is
information which the Company is required to disclose by law or which shall be
disclosed on request of a public authority.


The Company ensures that any open question, doubt, uncertainty or ambiguity
relating to impending publications be timely discussed with CA IB and the
relevant advisors before the relevant decisions are made or the relevant events
have occurred.


The Company undertakes to ensure that the contents of its website are reviewed
to ensure that no information (including hyperlinks on other websites) is
published there which directly or indirectly relates to the Transaction or the
Company's disclosure obligations towards CA IB, except for such information
which has to be disclosed to the public due to legal and/or regulatory
requirements the Company must comply with.
 
-3-

--------------------------------------------------------------------------------


CA IB reserves the right to publish notices about its function as
advisor/Bookrunner and Lead Manager in newspapers or in the form of
advertisements or in any other form as soon as the Transaction has been
consummated.




IV. CONFIDENTIALITY


CA IB will keep strictly confidential any information and knowledge relating to
the Company obtained in preparation of the Transaction, unless the Company
approves the disclosure of confidential information, or in case of information
which CA IB is required to disclose by law or which shall be disclosed on
request of a public authority. However, CA IB may disclose data, information or
parts thereof to auditors or external advisors or to affiliates and subsidiaries
in performance or within the scope of this Mandate Agreement. The
confidentiality obligation towards the Company will expire 1 year after delivery
of the information to CA IB. 


Neither CA IB nor its affiliates shall be obliged to disclose to the Company any
information they (or other affiliates) may have obtained in connection with
other operations or in connection with the provision of services to other
persons. The Company accepts that CA IB and its affiliates will not disclose any
such information to the Company even if this information pertains to the Company
or the Transaction.


CA IB shall retain sole title to any correspondence and all other documents made
available to it in connection with all matters assumed for the Company except
for original contracts, share certificates and any other title and deed retained
by it on the Company's instructions, or documents which CA IB has agreed to
return prior to or upon receipt thereof.


The Company agrees that any information and written documents provided and/or
prepared by CA IB in connection with the Transaction is provided solely for use
of the Company and may not be passed on to third parties without CA IB’s prior
consent. This applies also in case of a premature termination of the Mandate
Agreement.




V. COMMISSION


In consideration for the engagement of CA IB in connection with the preparation
and execution of the Transaction the Company will pay to CA IB, according to the
terms of an Underwriting Agreement to be executed separately, a commission equal
to 4.70% of the sales proceeds (including the sales proceeds generated from the
over-allotment option, if any). The amounts payable hereunder will be paid
without any deduction of VAT or any other taxes and duties upon closing of the
Transaction.




VI. EXPENSES
 
The Company will bear all costs and expenses, taxes and duties arising in
connection with the Transaction, including any costs arising for preparing,
translating (if applicable), printing and shipping the Prospectus and the
marketing materials, and for all necessary publications.


In particular, the Company will:



a)  
make available a sufficient number of copies of the Prospectus;



-4-

--------------------------------------------------------------------------------



b)  
pay for all fees and expenses arising in connection with the Transaction for the
legal due diligence and consultancy of CA IB (Underwriter's Counsel, whose legal
fees shall not exceed the sum of EUR 50,000,--, 10 b5 legal opinion, SAS 72
comfort letter), the Company’s consulting fees (including auditors’ fees and the
preparation of a comfort letter) and the legal fees of the Company, (Company’s
Counsel, Transaction Lawyer);




c)  
bear any costs for presentations in Austria and internationally (roadshow) as
well as any costs arising for other advertising measures;




d)  
pay all reasonable out-of-pocket expenses incurred by the employees of CA IB in
connection with the Transaction (e.g. travel expenses, hotels, shipping
charges);




e)  
bear any costs and charges arising in connection with the approval of the
Prospectus and the listing of the ADCs on VSE.



The amounts payable hereunder will be paid without any deduction of VAT or any
other taxes and duties. However, these amounts will be charged, if applicable,
with VAT and other taxes. The Company will pay those additional amounts which
are necessary so that the net amounts actually received by CA IB, after
deduction of the relevant amounts, are consistent with what CA IB would have
otherwise received.




VII. INDEMNIFICATION


The Company undertakes to hold harmless and indemnify CA IB and its respective
ultimate parent company (in case of CA IB this is Bayerische Hypo- und
Vereinsbank AG), their subsidiaries and affiliates and their respective
directors, officers, employees and representatives of the same and/or all
institutions and their representatives and subsidiaries that may be involved in
the Transaction hereunder, for any liability and any other disadvantage (in
particular losses, claims, damage (however, not consequential damages),
liabilities, costs or expenses, which may be related to the preparation and
consummation of the Transaction hereunder), which they may incur in connection
with this Mandate Agreement and the activities conducted in this context. The
Company will also reimburse all reasonable and documented costs, expenses and
disbursements incurred by eligible parties from the investigation, avoidance or
dispute of such complaint or claim. 


Should a third party assert any judicial and non-judicial claims against CA IB
or another party to be indemnified in connection with this mandate, the Company
will use its best endeavors to defend the rights of CA IB and of any other
person to be indemnified.


The right to indemnification does not exist if and when a final decision holds
that CA IB has caused the damage with intent or gross negligence.




VIII. CA IB’S INTERESTS


The Company is aware that CA IB and other members of Bank Austria/HVB Group are
engaged, inter alia, in the following activities:


capital markets, securities issuing, securities trade and analysis, brokering
activities and financing business, general banking business and asset management
(this includes the management of open-end funds and other collective asset
management systems) that are all operated independently from corporate
finance/equity capital markets.


-5-

--------------------------------------------------------------------------------


In connection with their ordinary activities, other members of the Bank
Austria/HVB Group may have a financial interest in the Transaction. In addition,
members of the Bank Austria/HVB Group could hold participations in the shares of
other companies that could be interested in the Transaction.


Members of Bank Austria/HVB Group may, in the course of its ordinary activities,
hold long or short positions in debt instruments, shares or preferred loans of
the Company or other companies related to the Transaction and do business for
its own or another person's account.


CA IB may also provide investment, banking, financing and other financial
consulting services to companies who are competitors of the Company. In this
event, however, CA IB will not use or disclose to its other customers any
confidential information relating to the Company it may have obtained hereunder
or by virtue of this mandate. In this context, the Company acknowledges that it
has no right to receive information from CA IB which the latter has received
from other parties.




IX. TERM AND TERMINATION OF THE AGREEMENT


a)  The Transaction shall be consummated by November 31, 2005 at the latest.
Should the Transaction not be consummated by December 31, 2005, the Mandate
Agreement will elapse without any further written notice of the Company or CA IB
required.
 
b) Either party may terminate this Mandate Agreement with immediate effect at
any time before the signing of the Underwriting Agreement by giving written
notice.


c) Should a reasonable consummation of the Transaction become impossible for (i)
material reasons within the Company’s control, (ii) due to unforeseeable events
or findings of economic or political nature, (iii) due to a material change in
the decision basis or (iv) in the conditions of national and/or international
capital markets, both the Company and CA IB may unilaterally terminate this
Mandate Agreement by giving written notice after consultation with the
respective other party.



d)  
Should the mandate hereunder elapse or be terminated by the Company for any
reason before the Transaction is consummated and not become extended for a
period of at least 6 months, CA IB shall receive a compensation of EUR 50,000.--
for each month of its engagement hereunder, beginning with August 2005. The same
applies, if CA IB terminates the mandate hereunder for reasons mentioned in c)
(i) and/or (iii). The compensation hereunder shall, however, not exceed the sum
of EUR 150,000.-- in case the mandate does not become extended.




e)  
In case the mandate hereunder is terminated by the Company before the
Transaction is consummated and a similar transaction (as defined below) is
carried out within a period of 12 months following the cancellation or
termination, CA IB will receive a break-up fee of 1.25 % of the sales proceeds
resulting from the Similar Transaction; such break-up fee shall, however, not
exceed EUR 500,000.--.



"Similar Transaction" shall have the meaning of an equity transaction (shares or
ADCs) of the Company conducted on the Vienna Stock Exchange.
 
Any termination, cancellation or expiration of this Mandate Agreement shall not
affect rights to insist on compliance with the confidentiality obligation
referred to in Article IV which have already accrued at least on the merits, to
reimbursement of expenses and costs as referred to in Article VI and to
indemnification as referred to in Article VII.


-6-

--------------------------------------------------------------------------------


X. PLACE OF JURISDICTION


This Mandate Agreement as well as all rights and obligations arising therefrom
shall be governed by and construed in accordance with the laws of the Republic
of Austria. Place of jurisdiction shall be Vienna.




XI. MISCELLANEOUS


Should individual terms hereof be or become invalid or unenforceable in whole or
in part, this shall not affect the remaining terms hereof. Invalid or
unenforceable terms shall be replaced by valid terms in accordance with the
meaning and purpose of this Agreement that closest reflect the economic purpose
of the invalid terms.


This Mandate Agreement will enter into force upon signing by both parties and
will be executed in two originals. Each party will receive one original.


Vienna, September 30, 2005


CA IB Corporate Finance Beratungs GesmbH,   
Vienna   




        /s/ Dr. Klaus Requat     /s/ Mag. Norbert Brigelhuber

--------------------------------------------------------------------------------

Name: Dr. Klaus Requat    

--------------------------------------------------------------------------------

Name:Mag. Norbert Brigelhuber    


 
Century Casinos, Inc.,
Wilmington

 

        /s/ Dr. Erwin Haitzmann     /s/ Mag. Peter Hötzinger

--------------------------------------------------------------------------------

Name:Dr. Erwin Haitzmann    

--------------------------------------------------------------------------------

Name:Mag. Peter Hötzinger        


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------